Citation Nr: 1436217	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  10-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to June 1975.  The Veteran died in May 2008.  The Appellant seeks surviving spouse benefits.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2011, the Appellant testified in a videoconference hearing before the undersigned, and a transcript of that hearing is of record.

This case was previously before the Board in November 2011 and July 2013, at which times the issue currently on appeal was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2013).

The appeal REMANDED to the RO.


REMAND

The Board regrets the additional delay, but finds that further development is necessary before the issue on appeal can be adjudicated.
VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service-connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as service-connected totally disabled for a continuous period of at least 10 years immediately preceding death; or was rated service-connected totally disabled continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as service-connected totally disabled for a continuous period of not less than one year immediately preceding death if the Veteran was a former prisoner of war who died after September 30, 1999.  The total rating may be either schedular or based upon unemployability.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2013); 38 C.F.R. § 3.22 (2013).

At the time of the Veteran's death, service connection was in effect for residuals of fracture of the left tibia and fibula, residuals of fracture of the cervical spine, low back disability, left thigh scar, and left lower quadrant scar.  The Veteran also was awarded an individual unemployability rating from December 21, 1999 

The Veteran died in May 2008.  His death certificate identifies the cause of death as hypertensive heart disease, with other significant conditions contributing to death listed as diabetes mellitus type II, renal failure, and chronic obstructive pulmonary disease (COPD).  

The Appellants asserts that the Veteran's hypertensive heart disease was caused by his exposure to herbicides during active duty in the Republic of Vietnam or, in the alternative, that his diabetes mellitus was caused by his exposure to herbicides during active duty in the Republic of Vietnam.  The Appellant asserts that a photograph, the Veteran's Vietnam Service Medal, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry Medal are all proof that he served in the Republic of Vietnam.  

The Board recognizes the Appellant's contentions, but finds that the evidence of record, consisting of the Veteran's service personnel records (SPRs), shows that the Veteran was stationed at the Royal Thai Air Base Nam Phong in Nam Phong, Thailand, from August 1972 to July 1973, and was at no point during his active service in the Republic of Vietnam.  A March 2004 memorandum from the National Personnel Records Center (NPRC) stated that the NPRC was unable to determine whether or not the Veteran had in-country service in the Republic of Vietnam.  The Board stated in its July 2013 remand that the development concerning the Veteran's unverified service in the Republic of Vietnam has been completed, and that no additional action concerning that matter was necessary, as the Veteran's physical presence in the Republic of Vietnam could not be verified.     

In addition, the Board recognizes that the Vietnam Service Medal, the Vietnam Campaign Medal, and the Vietnam Cross of Gallantry Medal were given for directly supporting military operations in the Republic of Vietnam, Thailand, Cambodia, and Laos during the Vietnam War.  Therefore, the receipt of those medals by the Veteran was not dispositive of his physical presence in the Republic of Vietnam, and is congruent with his service in Thailand during the Vietnam War.

While all Veterans who served in the Republic of Vietnam during the Vietnam Era are presumed to have been exposed to an herbicide agent, the Appellant can also claim that the Veteran was entitled to the presumption of herbicide exposure because he was stationed in Thailand.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2013); 38 C.F.R. § 3.307 (2013).  

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR).  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  That allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served on one of those air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty (MOS), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis. However, that applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

The evidence of record shows that the Veteran worked as an airfield systems technician at the Royal Thai Air Base Nam Phong in Nam Phong, Thailand.  While the Nam Phong base is not listed as one of the bases on which herbicide exposure should be acknowledged on a facts-found or direct basis, in its July 2013 remand the Board directed the RO/Appeals Management Center (AMC) to take all steps necessary to determine whether the Veteran was exposed to herbicides during his service in Thailand.   

Specifically, in its July 2013 remand, the Board noted that VA has developed explicit procedures to determine whether a Veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  In particular, VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), directs that a detailed statement of the Veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the inventory of herbicide operations maintained by the Department of Defense (DoD) to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.  See BVA Fast Letter 09-20 (May 6, 2009).

In this case, the RO followed the Board's remand directives by sending an inquiry to the Agent Orange Mailbox (VAVBAWAS/CO/211/AGENTORANGE) in September 2013 to obtain a review of DoD inventory of herbicide operations in order to determine whether herbicides were used as alleged.  A response was received in the same month.  This response also indicated that, in the event the claimed herbicide exposure location or dates are not on the DoD list or in the event that exposure is not indicated by the evidence, a referral should be made to the JSRRC for any corroboration of the Veteran's claimed exposure.  However, a review of the claims file indicates that, subsequent to the September 2013 response from the Agent Orange Mailbox, no attempts were made to refer this matter to the JSRRC to determine whether the Veteran was in fact exposed to herbicides while in Thailand.  Therefore, a remand is necessary for complete compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (a remand is required where the Board's remand instructions are not substantially complied with).  

In addition, in the context of a claim for service connection for the cause of a Veteran's death, VA is required to obtain a medical opinion as to the relationship between the Veteran's death and service, unless no reasonable possibility exists that such an opinion would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  In this case, VA has not obtained a medical opinion regarding the cause of the Veteran's death.  Because of the Veteran's well-documented active service in Thailand and the fact that the Appellant alleges that the Veteran's death was etiologically linked to his alleged exposure to herbicides in active service, the Board finds that a remand is necessary to secure a comprehensive medical opinion to determine whether the Veteran's cause of death is related to his service or another already service-connected disability.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Send an inquiry to the U.S. Army Joint Services Records Research Center (JSRRC) for verification of the Veteran's alleged herbicide exposure while serving with Task Force Delta at the Royal Thai Air Base Nam Phong in Nam Phong, Thailand, from August 1972 to July 1973 as an airfield systems technician.  The requests should continue until the records are obtained, or until it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile. 

 If the RO is unable to locate those records, then a                                                                       memorandum of the RO's efforts in attempting to obtain those records should be associated with the claims file

2.  Regardless of whether additional evidence is received, forward the claims file to an appropriate VA physician for a medical opinion regarding whether or not the Veteran's cause of death was related to active service, including specifically to possible and alleged herbicide exposure.  A complete and detailed rationale should be given for all opinions and conclusions expressed.  The examiner must review all pertinent records associated with the claims file, should indicate that review, and opine as to the following issues:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities caused or contributed to cause his death?

b.  Is it at least as likely as not (50 percent or greater probability) that the hypertensive heart disease that caused the Veteran's death had its onset in, was incurred in, or was aggravated (made worse) by active service or a service-related disability, to include herbicide exposure?

c. Is it at least as likely as not (50 percent or greater probability) that the diabetes mellitus type II, renal failure, and COPD, listed as causes that contributed significantly to the Veteran's death, death had their onset in, were incurred in, or were aggravated (made worse) by active service or a service-related disability, to include herbicide exposure?

3. Then, readjudicate the claim.  If any decision is adverse to the Appellant, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals


